Title: From Thomas Jefferson to Archibald Stuart, 20 July 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello July 20. 95.

  I have recieved your favor of the 9th. It happened fortunately that I had preserved the original rough paper on which I had estimated the books separately which I had to dispose of. On that I find that the Modern entries, Burrows, Peere Williams, Salkeld and Strange were estimated at fifty dollars and twenty two cents. The same books cost me in England £18–5. sterling which is 81.D. 11c. besides the charges of importation. So that your brother I hope will have room to be content with his purchase.—Since my last to you, a further progress in looking over the new code has taught me that my land could not be lost for non paiment of taxes without notice to me, by a law of the last session. So that unless it had been taken before it is still safe. But as it is my wish not to avoid the contribution of taxes which it owes to the public, I will still thank you to pursue what I requested in my last. I am with great esteem Dear Sir Your affectte. friend & servt

Th: Jefferson

